Exhibit 10.39

March 17, 2011

Wayne McAlister

[Address]

Dear Wayne:

As we have discussed, you have retired from your employment with LCI Holding
Company, Inc. and LifeCare Holdings, Inc. (together, the “Company”) as Chairman
and Chief Executive Officer, effective as of March 3, 2011 (such date, the
“Retirement Date,” and this letter agreement, the “Agreement”). Reference is
made to the Agreement between you and the Company, dated as of January 14, 2008
and amended as of April 15, 2008 (the “Employment Agreement”). All capitalized
terms used in this Agreement will have the meaning ascribed to them in the
Employment Agreement unless otherwise expressly provided herein. For purposes of
the Employment Agreement, your retirement will be treated as a termination by
you other than for Good Reason. The purpose of this letter is to confirm the
agreement between you and the Company concerning your retirement, as follows:

1. Transition Period. Pursuant to Section 5(f) of the Employment Agreement, the
Company elects to waive the period of notice required for your resignation and
will continue to pay you your salary, at your final base rate of pay of Five
Hundred Thousand Dollars ($500,000) per annum (your “Base Salary”), for a period
of ninety (90) days following the Retirement Date (the “Transition Period”).
During the Transition Period, you will continue to be employed by the Company in
a non-executive capacity. In this capacity, you will not be expected to report
to the Company’s offices, and will have no express duties or responsibilities,
other than the responsibility to respond promptly (and without additional
compensation) to reasonable requests from the Company for assistance on
transitional matters. You will continue to participate in the Company’s group
medical, dental and life insurance plans while you are employed during the
Transition Period, provided you remain eligible for coverage under these plans
and your participation in these plans is not contrary to or in violation of
applicable law. You will not be eligible to participate in any other Company
benefit plans (including, without limitation, disability insurance plans, bonus
plans, and 401(k) plans), and will not continue to earn vacation or other
similar benefits, during the Transition Period. Your employment with the Company
will terminate on the last day of the Transition Period, that being June 1,
2011.

2. Retirement Benefits. In consideration of your acceptance of this Agreement
and subject to your meeting in full your obligations under it, including without
limitation those obligations set forth in paragraph 5, and your execution,
non-revocation and return to the



--------------------------------------------------------------------------------

Company of the release of claims attached hereto as Exhibit A (the “Release of
Claims”) on or before the deadline specified therein, and in full satisfaction
of any rights you may have under the Employment Agreement, the Company shall
cause the vesting of the restricted stock award granted to you on March 24, 2009
covering 400,000 shares of Common Stock (the “2009 Award”) to accelerate such
that the 133,334 shares of Common Stock scheduled to vest on March 24, 2012 will
all vest in full, effective as of immediately prior to the termination of your
employment on the last day of the Transition Period. For the avoidance of doubt,
as of the Retirement Date you were vested in 133,333 shares of Common Stock, or
one-third (1/3) of the 2009 Award, and as of March 24, 2011 you will be vested
in an additional 133,333 shares of Common Stock, or a total of two-thirds
(2/3) of the 2009 Award. After signing the Release of Claims, and after the
passage of seven days, provided you do not timely revoke the Release of Claims,
100% of the 2009 Award shall be vested, and a certificate evidencing these
400,000 shares shall be issued to you.

3. Acknowledgement of Full Payment and Withholding. You acknowledge and agree
that the payments and benefits provided under paragraphs 1 and 2 of this
Agreement are in complete satisfaction of any and all compensation or benefits
due to you from the Company or its affiliates through the Retirement Date and
Transition Period and that, except as expressly provided under this Agreement,
no further compensation or benefits are owed or will be paid to you, whether
under the Employment Agreement, under the Transaction Bonus Agreement between
you and the Company dated as of April 15, 2008, or otherwise. The payments made
by the Company under this Agreement will be reduced by all taxes and other
amounts required to be withheld by the Company under applicable law and all
other lawful deductions authorized by you.

4. Status of Employee Benefits, Vacation, & Stock Options.

(a) Except for any right you may have to continue your participation and that of
your eligible dependents in the Company’s group medical, dental, and vision
plans under the federal law known as “COBRA” or paragraph 1 of this agreement,
your participation in all employee benefit plans of the Company will end as of
June 1, 2011, in accordance with the terms of those plans. You will not continue
to earn vacation or other similar benefits after June 1, 2011.

(b) You currently hold a vested option to purchase an aggregate of One Million
(1,000,000) shares of Common Stock, subject to the terms of the Company’s equity
plan and the applicable stock option award (the “Option”). You agree to forfeit
the Option and further agree that the Option will be cancelled effective as of
the Retirement Date.

5. Confidentiality, Non-Competition, Non-Solicitation & Indemnification.

(a) You hereby affirm your continuing obligations under Sections 7, 8, 9, 10 and
11 of the Employment Agreement with respect to confidentiality, return of
Company property, non-competition, non-solicitation, and assignment of rights to
intellectual property.

(b) The Company hereby affirms its continuing obligations under the second,
third and fourth sentences of Section 3(b) of the Employment Agreement with
respect to indemnification and directors’ and officers’ insurance. In addition,
for so long as the Company maintains directors’ and officers’ insurance you
shall be entitled to coverage with respect to any of your acts or omissions in
your capacity as an officer or director of



--------------------------------------------------------------------------------

the Company occurring during the term of your employment on the same basis as
other officers and directors of the Company are entitled to coverage for such
time period under the directors’ and officers’ insurance policy that is in
effect from time to time.

6. Miscellaneous.

(a) This letter contains the entire agreement between you and the Company, and
supersedes all prior and contemporaneous communications, agreements and
understandings, whether written or oral, with respect to your employment, its
termination and all related matters, excluding only your obligations under
Section 7, 8, 9, 10 and 11 of the Employment Agreement, your rights and
obligations with respect to the securities of the Company (including under LCI
Holding Company, Inc. stockholders agreement) and the Company’s obligations
under the second, third and fourth sentences of Section 3(b) of the Employment
Agreement, which will all continue in full force and effect in accordance with
their terms.

(b) This Agreement may not be modified or amended, and no breach will be deemed
to be waived, unless agreed to in writing by you and the Company’s Chief
Executive Officer or his expressly authorized designee. The captions and
headings in this Agreement are for convenience only, and in no way define or
describe the scope or content of any provision of this Agreement. The obligation
of the Company to provide you with benefits under this Agreement, and your right
to retain the same, are expressly conditioned upon your continued full
performance of your obligations under this Agreement.

(c) This Agreement, including the Release of Claims set forth in Exhibit A,
creates legally binding obligations, and the Company therefore advises you to
consult an attorney before signing this Agreement. In signing this Agreement,
you give the Company assurance that you have signed it voluntarily and with a
full understanding of its terms; that you have had sufficient opportunity,
before signing this Agreement, to consider its terms and to consult with an
attorney, if you wished to do so; and that, in signing this Agreement, you have
not relied on any promises or representations, express or implied, that are not
set forth expressly in this Agreement.

If the terms of this Agreement are acceptable to you, please sign, date and
return it to the undersigned within twenty-one (21) days of the date you receive
it. You may revoke this Agreement at any time during the seven-day period
immediately following the date of your signing by written notice of such
revocation to the undersigned. If you do not timely revoke it, then, at the
expiration of that seven-day period, this Agreement will take effect as a
legally binding agreement between you and the Company on the basis set forth
above. The enclosed copy of this letter, which you should also sign and date, is
for your records.

 

Sincerely, LCI HOLDING COMPANY, INC. By:   /s/ Chris A. Walker   Name:   Chris
A. Walker   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

LIFECARE HOLDINGS, INC. By:   /s/ Chris A. Walker   Name:   Chris A. Walker  
Title:   Chief Financial Officer

 

Accepted and agreed: Signature:   /s/ G. Wayne McAlister   Wayne McAlister Date:
March 17, 2011



--------------------------------------------------------------------------------

Exhibit A

RELEASE OF CLAIMS

FOR AND IN CONSIDERATION OF the benefits to be provided me in connection with
the termination of my employment, as set forth in the separation agreement
between me, LCI Holding Company, Inc. (the “Company”) and LifeCare Holdings,
Inc. dated as of March 17, 2011 (the “Agreement”), which are conditioned on my
signing this Release of Claims and to which I am not otherwise entitled, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, I, on my own behalf and on behalf of my heirs, executors,
administrators, beneficiaries, representatives and assigns, and all others
connected with or claiming through me, hereby release and forever discharge the
Company and all of its Affiliates (as that term is defined in the Employment
Agreement) and all of their respective past, present and future direct and
indirect officers, directors, trustees, shareholders, employees, agents, general
and limited partners, members, managers, joint venturers, representatives,
successors and assigns, and all others connected with any of them, both
individually and in their official capacities, from any and all causes of
action, rights and claims of any type or description, known or unknown, which I
have had in the past, now have, or might now have, through the date of my
signing of this Release of Claims, in any way resulting from, arising out of or
connected with my employment by the Company or any of its Affiliates or the
termination of that employment or pursuant to any federal, state or local law,
regulation or other requirement (including without limitation Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, and the fair employment practices laws of the
state or states in which I have been employed by the Company or any of its
Affiliates, each as amended from time to time). Excluded from the scope of this
Release of Claims is any claim arising under the terms of the Agreement after
the effective date of this Release of Claims.

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days from the later of
the date my employment with the Company terminates or the date I receive this
Release of Claims. I also acknowledge that I am advised by the Company and its
Affiliates to seek the advice of an attorney prior to signing this Release of
Claims; that I have had sufficient time to consider this Release of Claims and
to consult with an attorney, if I wished to do so, or to consult with any other
person of my choosing before signing; and that I am signing this Release of
Claims voluntarily and with a full understanding of its terms. I further
acknowledge that, in signing this Release of Claims, I have not relied on any
promises or representations, express or implied, that are not set forth
expressly in this Release of Claims or the Agreement. I understand that I may
revoke this Release of Claims at any time within seven (7) days of the date of
my signing by written notice to Erik Pahl at the Company’s principal place of
business and that this Release of Claims will take effect only upon the
expiration of such seven-day revocation period and only if I have not timely
revoked it.

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

Signature:    

 

Name (please print):    

 

Date Signed:    